Citation Nr: 0813020	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The veteran had active service from February 1973 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was most recently before the 
Board in June 2006.


FINDING OF FACT

A depressive disorder was not shown in service, and the 
objective medical evidence fails to establish a nexus or link 
between such disorder and the veteran's active service.


CONCLUSION OF LAW

A depressive disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2002, July 2005, and March 
2007, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  In March 2007 the veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see December 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.



Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA records and records from the Social 
Security Administration (SSA).  A VA examination with a 
medical opinion regarding a possible relationship between the 
disability on appeal and the veteran's military service has 
been undertaken.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that in 
March 2007 correspondence VA specifically asked the veteran 
to identify any VA and non-VA health care providers; the 
veteran did not identify any such providers.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that personality disorders are not 
compensable disabilities within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c) and 4.9.  Disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  VAOPGCPREC 
82-90; 38 C.F.R. § 4.127.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records show that in November 1975 the 
veteran complained of feeling depressed and nervous, and 
indicated problems with sleeping and eating.  It was noted 
that the veteran had just arrived at a new unit and was 
essentially having problems in-processing.  The veteran was 
given Valium.  A record dated later in November 1975 noted 
that the veteran appeared to have a character and behavior 
disorder.  A December 1975 unit commander's request for 
medical examination noted that the veteran was having 
financial problems.  A December 11, 1975, psychiatric 
evaluation noted that the veteran was feeling the effects of 
separation from his family and adjusting to his new duty 
station.  The diagnosis was a passive-Dependent Personality 
with Inadequate Features.  The December 22, 1975, separation 
examination noted that the veteran had a personality 
disorder.

A May 2002 VA record noted a diagnosis of anxiety disorder.  

At a November 2002 VA psychiatric examination, the veteran 
noted that he had sought VA marital counseling three years 
prior.  The veteran stated that he had been having problems 
with depression following back surgery in 1993-94.  The 
diagnosis was a depressive disorder, not otherwise specified 
(NOS).

In October 2007 the veteran underwent a VA psychiatric 
examination, of which the interview portion lasted 
approximately 1.5 hours.  The examiner noted a review of the 
claims file and administered psychological testing.  The 
veteran noted that his current psychiatric medications were 
helpful.  He reported feeling "bummed out" much of the 
time, and had increased worry and feelings of guilt about his 
past.  The diagnoses included depressive and personality 
disorders.  The examiner 
commented, in pertinent part, as follows:

The veteran maintains that his current 
depression and anxiety primarily stem 
from the physical limitations imposed by 
his back injury, the chronic pain he 
reports on a daily basis and regrets over 
past behaviors.

With respect to the question of whether 
his mental health issues began during his 
military service, there is less than 50% 
probability that the veteran's depression 
and anxiety began during his active 
service.  Any depression and anxiety are 
likely secondary to the veteran's 
character disorder, which has manifested 
in a lengthy history of externalizing 
behaviors and substance use predating his 
military service.

While the veteran sought treatment for personal problems 
during service, the veteran's service medical records, 
including the December 1975 service separation examination, 
contain psychiatric diagnoses of only a personality disorder.  
Further, the record contains no medical evidence relating 
current psychiatric disability to the veteran's period of 
service.  Indeed, the October 2007 VA examiner has 
specifically opined that the veteran's depressive disorder 
was not likely related to service; there is no contrary 
opinion of record.

Since the medical evidence of record fails to indicate that 
the veteran experienced chronic psychiatric disability during 
service, or that current psychiatric disability is related to 
service (or superimposed upon the veteran's personality 
disorder), service connection for a depressive disorder is 
not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the disability on appeal, and the veteran's 
statements in this regard have been reviewed, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a depressive disorder is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


